SMITH, Judge,
concurring.
I am in full concurrence with the opinion of Judge Pudlowski. I write only to express my disagreement with the unnecessary opinion of Judge Crandall. Neither the appellants nor Judge Crandall identify any prejudice to the plaintiffs from the court’s action in excluding the plaintiffs’ opinion doctors from the courtroom while defendants’ opinion doctor was testifying out of turn. That is because there was no prejudice. We can only reverse for prejudicial error. Sec. 512.-160.2, RSMo 1986. Neither appellants nor Judge Crandall identify any “facts or data” in this case testified to by defendants’ doctor upon which plaintiffs’ doctors could have based their opinion. Defendants’ doctor was not a treating doctor and was not a fact witness but an opinion witness just as plaintiffs’ excluded experts were.
Had the trial progressed in its usual fashion the plaintiffs’ experts would have testified *910without the benefit of hearing defendants’ expert. The action of the trial court placed plaintiffs’ experts in exactly the same position they would have been in if defendants had not fortuitously needed to put their expert on the stand out of turn. The court’s action did nothing to change the basis of the experts’ testimony or the testimony itself. Plaintiffs’ experts were allowed to testify just as they would have if the trial had progressed in the usual order. The precedential value of Judge Crandall’s opinion, if any, is to alert defense counsel never to put their opinion expert on the stand out of turn or at least before plaintiffs opinion expert testifies. Establishment of that precedent, if it needs to be established, should await a case where it is necessary for the decision.